            Case 3:17-cv-05659-WHA Document 527 Filed 06/14/19 Page 1 of 5



                                                    Jonathan Kagan (SBN 166039)
 1   PAUL J. ANDRE (SBN 196585)
                                                    jkagan&irell.com
     pandre@kramerlevin.com
 2                                                  Alan Heinrich (SBN 212782)
     LISA KOBIALKA (SBN 191404)
                                                    aheinrich@irell.com
     lkobialka@kramerlevin.com
 3                                                  Joshua Glucoft (SBN 301249)
     JAMES HANNAH (SBN 237978)
                                                    jglucoft@irell.com
 4   jhannah@kramerlevin.com
                                                    Harry Mittleman (SBN 172343)
     KRISTOPHER KASTENS (SBN 254797)
                                                    hmittleman@irell.com
 5   kkastens@kramerlevin.com
                                                    IRELL & MANELLA LLP
     KRAMER LEVIN NAFTALIS & FRANKEL
 6                                                  1800 Avenue of the Stars, Suite 900
     LLP
                                                    Los Angeles, CA 90067
     990 Marsh Road
 7                                                  Telephone: (650) 752-1700
     Menlo Park, CA 94025
                                                    Facsimile: (650) 752-1800
 8   Telephone: (650) 752-1700
     Facsimile: (650) 752-1800
 9                                                  Rebecca Carson (254105)
                                                    rcarson@irell.com
     Attorneys for Plaintiff
10                                                  Ingrid M. H. Petersen (SBN 313927)
     FINJAN, INC.
                                                    ipetersen@irell.com
11                                                  Kevin X. Wang (SBN 318024)
                                                    kwang@irell.com
12                                                  IRELL & MANELLA LLP
13                                                  840 Newport Center Drive, Ste. 400
                                                    Newport Beach, CA 92660
14                                                  Telephone: (949) 760-0991
                                                    Facsimile: (949) 760-5200
15
                                                    Attorneys for Defendant
16                                                  JUNIPER NETWORKS, INC.
17                                IN THE UNITED STATES DISTRICT COURT
18                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
19                                      SAN FRANCISCO DIVISION
20
     FINJAN, INC., a Delaware Corporation,          Case No.: 3:17-cv-05659-WHA
21
                     Plaintiff,                     PLAINTIFF FINJAN, INC. AND
22                                                  DEFENDANT JUNIPER NETWORKS,
             v.                                     INC.’S JOINTLY PROPOSED CASE
23                                                  SCHEDULE AND [PROPOSED] ORDER
24   JUNIPER NETWORKS, INC., a Delaware
     Corporation,
25
                     Defendant.
26

27

28


     PROPOSED CASE SCHEDULE                                        CASE NO.: 3:17-cv-05659-WHA
            Case 3:17-cv-05659-WHA Document 527 Filed 06/14/19 Page 2 of 5




 1         Pursuant to the Court’s Order Re Remaining Triable Issues (Dkt. No. 487), Finjan, Inc.
 2 (“Finjan”) and Juniper Networks, Inc. (“Juniper”) jointly propose the following case schedule:

 3
         July 15, 2019                Close of fact discovery
 4

 5       July 19, 2019                Deadline to serve opening expert reports (along with Finjan’s
                                      damages designations)
 6
         August 16, 2019              Deadline to serve opposition expert reports (along with Juniper’s
 7                                    damages designations)
 8       August 23, 2019              Close of expert discovery
 9
         August 29, 2019              Deadlines to file motions for summary judgment and/or Daubert
10                                    motions with deadlines set by the N.D. Cal. Civil Local Rules

11       September 19, 2019           Deadline to serve motions in limine

12       September 20, 2019           Deadline to serve pretrial disclosures pursuant to Fed. R. Civ. P.
                                      26(a)(3) with deposition, Requests for Admission, and
13                                    Interrogatory designations exchanged pursuant to Judge Alsup’s
14                                    Trial Guidelines for Civil Jury Cases

15       September 30, 2019           Deadline to serve oppositions to motions in limine

16       October 2, 2019              Parties file joint statements pursuant to Judge Alsup’s Trial
                                      Guidelines for Civil Jury Cases
17
         October 3, 2019              Hearing on motions for summary judgment and/or Daubert
18                                    motions
19
         October 9, 2019              Pre-trial conference
20
         October 10, 2019             Parties file joint summary of pre-trial conference rulings
21
         October 21, 2019             Start of trial; parties submit a joint statement of the case to be
22                                    read to the jury during voir dire
23

24 ///

25 ///

26 ///

27

28
                                                        1
     PROPOSED CASE SCHEDULE                                               CASE NO.: 3:17-cv-05659-WHA
           Case 3:17-cv-05659-WHA Document 527 Filed 06/14/19 Page 3 of 5



                                             Respectfully submitted,
 1
      Dated: June 14, 2019               By: /s/ Kristopher Kastens
 2                                           Paul J. Andre (State Bar No. 196585)
                                             Lisa Kobialka (State Bar No. 191404)
 3                                           James Hannah (State Bar No. 237978)
                                             Kristopher Kastens (State Bar No. 254797)
 4                                           KRAMER LEVIN NAFTALIS
                                             & FRANKEL LLP
 5                                           990 Marsh Road
                                             Menlo Park, CA 94025
 6                                           Telephone: (650) 752-1700
                                             Facsimile: (650) 752-1800
 7                                           pandre@kramerlevin.com
                                             lkobialka@kramerlevin.com
 8                                           jhannah@kramerlevin.com
                                             kkastens@kramerlevin.com
 9
                                             Attorneys for Plaintiff
10                                           FINJAN, INC.
11
                                             Respectfully submitted,
12
      Dated: June 14, 2019               By: /s/ Rebecca Carson
13
                                             Jonathan S. Kagan (SBN 166039)
14                                           Alan Heinrich (SBN 212782)
                                             Joshua P. Glucoft (SBN 301249)
15                                           Harry Mittleman (SBN 172343)
                                             IRELL & MANELLA LLP
16                                           1800 Avenue of the Stars, Suite 900
                                             Los Angeles, CA 90067
17                                           Telephone: (310) 277-1010
                                             Facsimile: (310) 203) 7199
18                                           jkagan@irell.com
                                             aheinrich@irell.com
19                                           jglucoft@irell.com
                                             hmittleman@irell.com
20
                                             Rebecca L. Carson (SBN 254105)
21                                           Ingrid M. H. Petersen (SBN 313927)
                                             Kevin X. Wang (SBN 318024)
22                                           IRELL & MANELLA LLP
                                             840 Newport Center Drive, Suite 400
23                                           Newport Beach, CA 92660
                                             Telephone: (949) 760-0991
24                                           Facsimile: (949) 760-5200
                                             rcarson@irell.com
25                                           ipetersen@irell.com
                                             kwang@irell.com
26
                                             Attorneys for Defendant
27                                           JUNIPER NETWORKS, INC.

28
                                            2
     PROPOSED CASE SCHEDULE                                   CASE NO.: 3:17-cv-05659-WHA
            Case 3:17-cv-05659-WHA Document 527 Filed 06/14/19 Page 4 of 5



                                                ATTESTATION
 1

 2         In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this

 3 document has been obtained from any other signatory to this document.

 4                                                               /s/ Kristopher Kastens
                                                                 Kristopher Kastens
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         3
     PROPOSED CASE SCHEDULE                                                CASE NO.: 3:17-cv-05659-WHA
            Case 3:17-cv-05659-WHA Document 527 Filed 06/14/19 Page 5 of 5



                                           [PROPOSED] ORDER
 1
           The Court adopts the case schedule jointly proposed by the parties, as set forth above.
 2
     IT IS SO ORDERED.
 3

 4
     Dated: ____________________                                ____________________________
 5                                                              The Honorable William Alsup
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       4
     PROPOSED CASE SCHEDULE                                              CASE NO.: 3:17-cv-05659-WHA
